Title: From Thomas Jefferson to United States Militia, 8 September 1807
From: Jefferson, Thomas
To: United States Militia


                        
                            
                        8 Sep.-14 Dec. 1807
                     
                        
                        
                     
                        
                           1807.
                           
                           
                           
                        
                        
                           Sep. 8.
                           Capt. John R. Morris, Lt. Isaac Trump & Ensn. Florance Cotten & the vol. lt. inf. co. calld Washn. rangers
                           }
                           at Philad
                        
                        
                           
                           Capt Steph. E. Setterall & the co. of Ind. blues
                        
                        
                           
                           Capt Robert Hill & the 6th. troop of vol. cavalry of Phila.
                        
                        
                           
                           Capt John Uhle & the Pensva rifle co.
                        
                        
                           
                           Capt Lewis Rush, Lt. John Cress, Ensn. Henry Meyer & the co. of Phila blues.
                        
                        
                           
                           Capt Saml. Wharton & the corps of Washn. blues attad to 28th. reg. Pensva militia
                        
                        
                           19.
                           Messrs. Joseph Slocum, Isaac Bowman & Benj. Perry a commee for the lt. inf. co. called the Wyoming blues.
                        
                        
                           
                           Capt. Charles Betts & the off. & priv. of the troop of cavalry of 1st. reg. 1st. divisn. Va. militia. Lunenbg—
                        
                        
                           
                           Capt. Edwd. Pasteur, the off. & priv. of the Newbern lt. inf. co.
                        
                        
                           20.
                           Capt Jesse Lester, the other off. & priv. of the rifle co. of vol. comd. by him. Rochford N.C.
                        
                        
                           22.
                           Capt Ralph Martin, Lt. Jabez Colt. & Wm. Davis & Meadville lt. inf. co. 137th. reg. 16th. divn. Pensva. militia
                        
                        
                           
                           Capt. Joseph Hamilton Davies & the vol. co. riflemen commanded by  him.
                        
                        
                           Oct. 7. 
                           Capt. Geo. Harris Lt. John H. Brandon & Ensn. Thos. Dodson & the non comd. off. & priv. of the Concord lt. inf. (Cabarrus cty. N.C.)
                        
                        
                           
                           Lt. Col. J. A. Elmore & the off. & priv. of the Cadet rifle co. attd. to 1st. bat. 7th. reg. S.C. mila.
                        
                        
                           
                           Capt. Wm. Eaton the off. & priv. of the Union lt. inf. co. of Newbern.
                        
                        
                           
                           Capt. Wm. Dandridge the off. & priv. of the Henrico junr. vol. inf. attd. to 33d. reg. Virga. mila.
                        
                        
                           
                           Capt. David T. W. Cook. the off. & priv. from the militia co. includg the citizens of Charlotte & vicinity N.C.
                        
                        
                           
                           Lt. Col. Comandr. Wm. B. Sumner, the off. & priv. in the 1st. brig. & 3d. divisn. of mila. of Vermt. (Middlebury)
                        
                        
                           
                           Capt. Anthony Butler, the off. & priv. of  the corps of Nashville vol. cav.
                        
                        
                           18.
                           Capt Benj. Hough, Lt. Jno. Miller & Ensn. Thos. Bond & the Steubenville vol. rif. co.
                        
                        
                           
                           Capt John G. Stuart and the K. Geo. troop of cavalry [Boyd’s hole]
                        
                        
                           19.
                           Majr. Charles Snoden, Captains Hewitt &c [by name] the other off. & priv. of yr cos. of the reg. of uniformd art. of N.Y.
                        
                        
                           Nov. 12. 
                           Capt Beverley C. Stannard & the officers & priv. of the troop of cavalry in the cty. of Chesterfd. comdd. by him.
                        
                        
                           
                           Capt James Mountain & the other officers & privates of the 2d. lt. inf. co. of Pittsburg
                        
                        
                           17.
                           Lt. Colo. Stephen Thorn & the Volunteers of the 4th. reg. of arty. of Washington cty N.Y. under his command.
                        
                        
                           20.
                           Capt. Maurice L. Miller the off. & priv. of the co. of Cumberld riflemen Virga.
                        
                        
                           Dec 3
                           Capt Wall, Lieuts. Stiles & Mcleod the officers & privates of the Chatham co. of Artillery. undr. covr. Colo. Johnston Savan
                        
                        
                           14.
                           Capt Wm. Leach, the off. & priv. of the vol. co. of York grenadiers attad to 12th. reg. 3d. brigad. of mil. of S.C.
                        
                        
                           1808.
                           
                        
                        
                           Feb. 20.
                           
                        
                     
                  
                        
                            
                        
                    